        Case 3:20-cv-01221-SALM Document 29 Filed 08/02/21 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

------------------------------x
                              :
JEREMY A. B.                  :           Civ. No. 3:20CV01221(SALM)
                              :
v.                            :
                              :
KILOLO KIJAKAZI,              :
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION1      :
                              :           August 2, 2021
------------------------------x

      ORDER APPROVING STIPULATION FOR ALLOWANCE OF FEES UNDER THE
                 EQUAL ACCESS TO JUSTICE ACT [Doc. #26]

        Plaintiff Jeremy A. B. (“plaintiff”) filed concurrent

applications for Supplemental Security Income and Disability

Insurance Benefits on February 2, 2018, and February 5, 2018,

alleging disability beginning January 1, 2018. See Certified

Transcript of the Administrative Record, Doc. #16, compiled on

December 21, 2020, (hereinafter “Tr.”) at 227-39. Plaintiff’s

applications were denied initially on April 5, 2018, see Tr.

125-32, and upon reconsideration on May 29, 2018. See Tr. 137-

43.

        On April 5, 2019, plaintiff appeared at a hearing before

Administrative Law Judge (“ALJ”) Michael McKenna. See generally

Tr. 33-38. That hearing was continued so that plaintiff could


1 Kilolo Kijakazi was appointed Acting Commissioner of the Social
Security Administration on July 9, 2021. She is now the proper
defendant. See Fed. R. Civ. P. 25(d); 42 U.S.C. §405(g). The
Clerk of the Court is directed to update the docket accordingly.
                                      1
     Case 3:20-cv-01221-SALM Document 29 Filed 08/02/21 Page 2 of 9



obtain legal representation. See generally id. On July 10, 2019,

plaintiff, represented by Attorney Ivan A. Ramos, appeared and

testified at a hearing before ALJ McKenna. See generally Tr. 40-

77. On August 27, 2019, the ALJ issued an unfavorable decision.

See Tr. 7-26. On July 9, 2020, the Appeals Council denied

plaintiff’s request for review, thereby making the ALJ’s August

27, 2019, decision the final decision of the Commissioner. See

Tr. 1-6. Plaintiff, represented by Attorney Ramos, timely

appealed that decision to this Court on August 20, 2020. [Doc.

#1]. The parties consented to the jurisdiction of the

undersigned on September 8, 2020. See Doc. #10.

     On December 30, 2020, the Commissioner (hereinafter the

“defendant” or the “Commissioner”) filed the official

transcript. [Doc. #16]. On March 1, 2021, plaintiff filed a

Motion to Reverse the Decision of the Commissioner. [Doc. #18].

On April 23, 2021, defendant filed a Consent Motion to Remand to

Agency Under Sentence Four of 42 U.S.C. §405(g) [Doc. #22],

which the Court granted on April 26, 2021. [Doc. #23]. Judgment

entered for plaintiff on that same date. [Doc. #25].

     On July 15, 2021, the parties filed a Joint Stipulation for

Attorney Fees under the Equal Access to Justice Act (“EAJA”)

agreeing that the Commissioner should pay fees in the amount of

$6,605.10 (hereinafter the “Joint Stipulation”). [Doc.         #26].

Attached to the Joint Stipulation is an “Invoice” detailing the

                                   2
     Case 3:20-cv-01221-SALM Document 29 Filed 08/02/21 Page 3 of 9



number of hours spent litigating the case on behalf of

plaintiff. [Doc. #26-1]. On July 15, 2021, the Court entered an

Order requiring plaintiff’s counsel to file a Notice on the

docket clarifying the entries provided on the “Invoice” as it

“is unclear from that document whether all hours reported are

for time expended by an attorney, or whether some entries may

reflect time expended by non-attorney staff.” Doc. #27. On July

20, 2021, counsel for plaintiff filed a Notice Clarifying

Stipulation for EAJA Fees. [Doc. #28].

     Although the parties have reached an agreement as to the

appropriate award of fees in this matter, the Court is obligated

to review plaintiff’s counsel’s “Invoice” and determine whether

the proposed fee award is reasonable. “[T]he determination of a

reasonable fee under the EAJA is for the court rather than the

parties by way of stipulation.” Pribek v. Sec’y, Dep’t of Health

& Human Servs., 717 F. Supp. 73, 75 (W.D.N.Y. 1989) (citation

and internal quotation marks omitted); see also Rogers v.

Colvin, No. 4:13CV00945(TMC), 2014 WL 630907, at *1 (D.S.C. Feb.

18, 2014); Design & Prod., Inc. v. United States, 21 Cl. Ct.

145, 152 (1990) (holding that under the EAJA, “it is the court’s

responsibility to independently assess the appropriateness and

measure of attorney’s fees to be awarded in a particular case,

whether or not an amount is offered as representing the

agreement of the parties in the form of a proposed

                                   3
     Case 3:20-cv-01221-SALM Document 29 Filed 08/02/21 Page 4 of 9



stipulation”). The Court therefore has reviewed the itemization

of hours incurred by plaintiff’s counsel to determine whether

the stipulated amount is reasonable.

     For the reasons set forth herein, the Court APPROVES and SO

ORDERS the parties’ Joint stipulation [Doc. #26], for the

stipulated amount of $6,605.10.

                              DISCUSSION

     A party who prevails in a civil action against the United

States may seek an award of fees and costs under the EAJA, 28

U.S.C. §2412, the purpose of which is “to eliminate for the

average person the financial disincentive to challenging

unreasonable government actions.” Commissioner, I.N.S. v. Jean,

496 U.S. 154, 163 (1990) (citing Sullivan v. Hudson, 490 U.S.

877, 883 (1989)). In order for an award of attorney’s fees to

enter, this Court must find (1) that the plaintiff is a

prevailing party, (2) that the Commissioner’s position was

without substantial justification, (3) that no special

circumstances exist that would make an award unjust, and (4)

that the fee petition was filed within thirty days of final

judgment. See 28 U.S.C. §2412(d)(1)(B).

     As plaintiff’s counsel has now clarified, the “Invoice”

attached to the Joint Stipulation reflects hours billed by

plaintiff’s counsel and his paralegal, for the total amount of



                                   4
     Case 3:20-cv-01221-SALM Document 29 Filed 08/02/21 Page 5 of 9



$6,605.10. See Docs. #26-1, #28. Plaintiff’s counsel further

clarifies:


     The invoice contains a total of 31.4 hours for work
     performed by Attorney Iván A. Ramos, billed at $204 per
     hour(shown in the invoice as “Ivan”), and 2.1 hours of
     time billed for Jessica Smith, a paralegal, at $95 per
     hour(shown in the invoice as “Jessica”). The amount
     billed for attorney Ramos’ work is $6,405.60 (31.4 hrs.
     x $204), and the amount billed for paralegal Smith is
     $199.50 (2.1 hrs. x $95), for a total of $6,605.10 in
     EAJA Fees.

Doc. #28 at 1. Defendant has agreed to pay the total of

$6,405.60 in fees claimed by plaintiff. See Doc. #26 at 1. It is

plaintiff’s burden to establish entitlement to a fee award, and

the Court has the discretion to determine what fee is

“reasonable.” Hensley v. Eckerhart, 461 U.S. 424, 433, 437

(1983) (interpreting 42 U.S.C. §1988, which allows a “prevailing

party” to recover “a reasonable attorney’s fee as part of the

costs”).2 This Court has a duty to review plaintiff’s itemized

“Invoice” to determine the reasonableness of the hours requested

and to exclude hours “that are excessive, redundant, or

otherwise unnecessary[.]” Id. at 434. “Determining a ‘reasonable

attorney’s fee’ is a matter that is committed to the sound

discretion of a trial judge.” J.O. v. Astrue, No.




2 The “standards set forth in [Hensley] are generally applicable
in all cases in which Congress has authorized an award of fees
to a ‘prevailing party.’” Hensley, 461 U.S. at 433 n.7.


                                   5
      Case 3:20-cv-01221-SALM Document 29 Filed 08/02/21 Page 6 of 9



3:11CV01768(DFM), 2014 WL 1031666, at *1 (D. Conn. Mar. 14,

2014) (quoting Perdue v. Kenny A., 559 U.S. 542, 558 (2010)).

     Here, the Court finds that plaintiff has satisfied the

requirements of 28 U.S.C. §2412(d)(1)(B), and that an award of

fees may enter. Specifically, the Court finds that: (1)

plaintiff is a prevailing party in light of the Court ordering a

remand of this matter for further administrative proceedings;

(2) the Commissioner’s position was without substantial

justification; (3) on the current record, no special

circumstances exist that would make an award unjust; and (4) the

fee petition was timely filed. 3 See 28 U.S.C. §2412(d)(1)(B). The

Court next turns to the reasonableness of the fees sought.

     In this case, plaintiff’s counsel seeks payment for 31.4

hours of attorney time, and 2.1 hours of paralegal time. See

Doc. #28. The administrative transcript in this case was



3 Plaintiff’s motion is timely as it was filed within thirty days
after the time to appeal the final judgment had expired. See
Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991) (“[A] ‘final
judgment’ for purposes of 28 U.S.C. §2412(d)(1)(B) means a
judgment rendered by a court that terminates the civil action
for which EAJA fees may be received. The 30–day EAJA clock
begins to run after the time to appeal that ‘final judgment’ has
expired.”). “The notice of appeal may be filed by any party
within 60 days after entry of the judgment” in cases where, as
here, one of the parties is “a United States officer or employee
sued in an official capacity[.]” Fed. R. App. P. 4(a)(1)(B),
(B)(iii). Thus, in this case, the 30-day EAJA clock began to run
on June 25, 2021, 60 days after judgment for plaintiff entered.
The parties timely filed the Joint Stipulation on July 15, 2021.
See Doc. #26.

                                    6
     Case 3:20-cv-01221-SALM Document 29 Filed 08/02/21 Page 7 of 9



comprised of a substantial 811 pages and plaintiff’s counsel

submitted a thorough and well-reasoned brief, which primarily

addressed the application of recently amended Regulations. See

generally Doc. #18-1. The Court finds the attorney time

reasonable for the work claimed, including: review of the

administrative transcript [Doc. #16]; preparation of the motion

to reverse and supporting memorandum [Doc. #18]; and preparation

of the statement of material facts [Doc. #19]. Cf. Rodriguez v.

Astrue, No. 08CV00154(JCH)(HBF), 2009 WL 6319262, at *3 (D.

Conn. Sept. 3, 2009) (“Relevant factors to weigh include the

size of the administrative record, the complexity of the factual

and legal issues involved, counsel’s experience, and whether

counsel represented the claimant during the administrative

proceedings.” (quotation marks and multiple citations omitted));

see also Lechner v. Barnhart, 330 F. Supp. 2d 1005, 1012 (E.D.

Wis. 2004); cf. Barbour v. Colvin, 993 F. Supp. 2d 284, 291

(E.D.N.Y. 2014). The Court further finds that the 31.4 hours

claimed in attorney time is reasonable as “[c]ourts throughout

the Second Circuit have consistently found that routine Social

Security cases require, on average, between [twenty] and [forty]

hours of attorney time to prosecute.” Poulin v. Astrue, No.

3:10CV1930(JBA)(JGM), 2012 WL 264579, at *3 (D. Conn. Jan. 27,

2012)(citations & internal quotation marks omitted); Cobb v.



                                   7
     Case 3:20-cv-01221-SALM Document 29 Filed 08/02/21 Page 8 of 9



Astrue, No. 3:08CV1130(MRK)(WIG), 2009 WL 2940205, at *3 (D.

Conn. Sept. 2, 2009).

     With respect to the paralegal time claimed, the Court finds

that the 2.1 hours billed, at a rate of $95.00 per hour, is

reasonable for the work claimed. See Richlin Sec. Serv. Co. v.

Chertoff, 553 U.S. 571, 590 (2008) (“[A] prevailing party that

satisfies EAJA’s other requirements may recover its paralegal

fees from the Government at prevailing market rates.”); see also

Kiely v. Astrue, No. 3:10CV01079(MRK)(WIG), 2012 WL 3727164, at

*2 (D. Conn. Mar. 30, 2012) (“Based on its review of the

relevant cases, taking particular note of the age of the

decision, as well as its familiarity with customary rates

charged in this District, the Court finds that a rate of

$100/hour is reasonable for paralegal work performed on a case

in which fees are to be awarded under the EAJA.”).

      Accordingly, the Court finds that the stipulated time is

reasonable, particularly in light of the parties’ agreement,

which adds weight to the claim that the fee award claimed is

reasonable. Therefore, an award of $6,605.10 in fees is

appropriate.

     Thus, for the reasons stated, the Court APPROVES and SO

ORDERS the parties’ Joint Stipulation [Doc. #26], for the

stipulated amount of $6,605.10.



                                   8
       Case 3:20-cv-01221-SALM Document 29 Filed 08/02/21 Page 9 of 9



       SO ORDERED at New Haven, Connecticut this 2 nd day of August,

2021

                                    /s/                 .
                             Hon. Sarah A. L. Merriam
                             United States Magistrate Judge




                                     9
